       Case 2:20-cv-04073-JDW Document 107 Filed 08/23/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AVCO CORPORATION,
                                         Case No. 2:20-cv-04073-JDW
             Plaintiff,

      v.

VERONICA SALTZ TURNER,

             Defendant.


                                    ORDER

      AND NOW, this 23rd day of August, 2021, upon consideration of Plaintiff

Avco Corporation’s Motion for Summary Judgment (ECF No. 77) and Defendant

Veronica Saltz Turner’s Motion for Summary Judgment (ECF No. 78), and for the

reasons set forth in the accompanying Memorandum, it is ORDERED as follows:

      1.    Avco’s Motion for Summary Judgment (ECF No. 77) is DENIED;

      2.    Ms. Turner’s Motion for Summary Judgment (ECF No. 78) is GRANTED;

      3.    Summary judgment is ENTERED in favor of Defendant Veronica Saltz

Turner and against Plaintiff Avco Corporation on Avco’s claims for breach of

fiduciary duty, a declaratory judgment, and a permanent injunction;

      4.    Avco’s Emergency Motion for the Confidential Treatment of

Deposition Transcripts and Exhibits Thereto (ECF No. 72), Ms. Turner’s Motion to

Preclude the Purported Expert Testimony of Nancy J. Moore and Michael D.

Everhart (ECF No. 79), and Ms. Turner’s Motion to Strike and/or Preclude Three

Late-Identified Expert Declarations (ECF No. 89) are DENIED AS MOOT; and
 Case 2:20-cv-04073-JDW Document 107 Filed 08/23/21 Page 2 of 2




5.   The Clerk of Court shall mark this case closed for statistical purposes.

                                      BY THE COURT:

                                      /s/ Joshua D. Wolson
                                      JOSHUA D. WOLSON, J.




                                  2
